Citation Nr: 0722271	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-40 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for urethritis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for nervous tremors.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for a throat condition.

7.  Entitlement to service connection for a motor or 
coordination dysfunction.

8.  Entitlement to service connection for liver problems.

9.  Entitlement to service connection for a digestive 
disorder.

10.  Entitlement to service connection for a sleep disorder.

11.  Entitlement to service connection for diabetes mellitus.

12.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2004, October 2004, and December 2005 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the veteran's claims for 
service connection for urethritis, an acquired psychiatric 
disorder, to include PTSD, hypertension, nervous tremors, a 
skin disorder, a throat condition, a motor or coordination 
dysfunction, liver problems, a digestive disorder, a sleep 
disorder, diabetes mellitus, and for peripheral neuropathy.  
In February 2006, the veteran testified before the Board at a 
hearing that was held via videoconference from the RO.

In February 2006 testimony before the Board, the veteran 
raised a new issue of entitlement to service connection for 
erectile dysfunction (impotence).  The Board refers this 
claim to the RO for appropriate action.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDINGS OF FACT

1.  At his February 2006 hearing before the Board, the 
veteran withdrew his appeals concerning entitlement to 
service connection for hypertension, nervous tremors, a skin 
disorder, a throat condition, a motor or coordination 
dysfunction, liver problems, a digestive disorder, a sleep 
disorder, diabetes mellitus, and for peripheral neuropathy.

2.  The veteran does not have a current diagnosis of 
urethritis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for 
hypertension have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for nervous 
tremors have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).

3.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a skin 
disorder have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

4.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a throat 
condition have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

5.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a motor or 
coordination dysfunction have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

6.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for liver 
problems have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

7.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a 
digestive disorder have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

8.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a sleep 
disorder have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

9.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for diabetes 
mellitus have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

10.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for peripheral 
neuropathy have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

11.  Claimed urethritis was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2006).

In December 2005, the veteran submitted a VA Form 9 
perfecting his appeals as to the issues of entitlement to 
service connection for hypertension, nervous tremors, a skin 
disorder, a throat condition, a motor or coordination 
dysfunction, liver problems, a digestive disorder, a sleep 
disorder, diabetes mellitus, and for peripheral neuropathy, 
as identified in the November 2005 statements of the case.  

At his February 2006 hearing before the Board, the veteran 
stated that he was withdrawing the appeals as to the issues 
of entitlement to service connection for hypertension, 
nervous tremors, a skin disorder, a throat condition, a motor 
or coordination dysfunction, liver problems, a digestive 
disorder, a sleep disorder, diabetes mellitus, and for 
peripheral neuropathy.  The Board finds that the veteran's 
statement indicating his intention to withdraw the appeals as 
to these issues, once transcribed as a part of the record of 
his hearing, satisfies the requirements for the withdrawal of 
a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993) (holding that a statement made during a personal 
hearing, when later reduced to writing in a transcript, 
constitutes a Notice of Disagreement within the meaning of 38 
U.S.C. § 7105(b)).

As the appellant has withdrawn his appeals as to the issues 
of entitlement to service connection for hypertension, 
nervous tremors, a skin disorder, a throat condition, a motor 
or coordination dysfunction, liver problems, a digestive 
disorder, a sleep disorder, diabetes mellitus, and for 
peripheral neuropathy, there remain no allegations of errors 
of fact or law for appellate consideration concerning these 
issues.  The Board therefore has no jurisdiction to review 
the issues.

Accordingly, the issues of entitlement to service connection 
for hypertension, nervous tremors, a skin disorder, a throat 
condition, a motor or coordination dysfunction, liver 
problems, a digestive disorder, a sleep disorder, diabetes 
mellitus, and for peripheral neuropathy are dismissed.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

The veteran contends that he is entitled to service 
connection for urethritis.  The first requirement for any 
service connection claim is evidence of a current disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, 
however, there is no evidence of a current diagnosis of 
urethritis, nor evidence that demonstrates that the veteran 
has had a chronic problem with urethritis.  Accordingly, the 
claim for service connection must be denied.  The record 
reflects that the veteran has been treated for urethritis on 
several occasions.  The record, however, also reflects that 
on numerous occasions the veteran has tested negative for 
urethritis.  In February 2005, it was noted that the veteran 
frequently complained of urethritis which was not diagnosed.  
He was at that time diagnosed with a somatic delusion of a 
sexually transmitted disease.  Additionally, VA treatment 
records dated from December 2003 to December 2005 do not 
reveal diagnoses or treatment for urethritis.  Thus, the 
record does not establish a current diagnosis of urethritis.  
As there is no clinical evidence of chronic urethritis, the 
Board finds that a VA examination is not required in this 
case.  In sum, absent evidence of current disability, service 
connection for urethritis is not warranted.

The Board has considered the veteran's claim that he has 
urethritis related to his service.  However, as a layperson, 
the veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for urethritis, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003, July 2004, 
and June 2005; and rating decisions in April 2004 and October 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

The appeal concerning the issue of entitlement to service 
connection for hypertension is dismissed.

The appeal concerning the issue of entitlement to service 
connection for nervous tremors is dismissed.

The appeal concerning the issue of entitlement to service 
connection for a skin disorder is dismissed.

The appeal concerning the issue of entitlement to service 
connection for a throat condition is dismissed.

The appeal concerning the issue of entitlement to service 
connection for a motor or coordination dysfunction is 
dismissed.

The appeal concerning the issue of entitlement to service 
connection for liver problems is dismissed.

The appeal concerning the issue of entitlement to service 
connection for a digestive disorder is dismissed.

The appeal concerning the issue of entitlement to service 
connection for a sleep disorder is dismissed.

The appeal concerning the issue of entitlement to service 
connection for diabetes mellitus is dismissed.

The appeal concerning the issue of entitlement to service 
connection for peripheral neuropathy is dismissed.

Service connection for urethritis is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for an acquired 
psychiatric disorder, to include PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

According to service personnel records, the veteran served as 
a supply specialist in Vietnam for approximately 12 months.  
He was awarded decorations indicating service in Vietnam, but 
not evidencing combat.  

As there is no evidence demonstrating that the veteran 
engaged in combat, the alleged stressors must be verified by 
official service records or other credible supporting 
evidence.  The veteran has reported that his unit was 
frequently subjected to incoming mortar and rocket attacks.  
A mortar or rocket attack may in some cases be a satisfactory 
stressor for PTSD.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  However, the veteran must specify a 90-day period in 
which a search can be made for formal verification of this 
stressor.  The veteran has not yet done so.  Because the 
veteran has not provided detailed information sufficient to 
verify a claimed stressor through the United States Army and 
Joint Services Records Research Center (JSRRC) for 
verification, no attempt to verify has yet been made.

The RO should request the veteran to provide sufficient 
detailed information to permit stressor verification through 
JSRRC.  The veteran is advised that this information is 
vitally necessary to obtain supportive evidence of the 
stressful events and that he must be as specific as possible 
because without such details an adequate search for verifying 
information cannot be conducted.

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The veteran's service medical records 
reflect that he was treated for anxiety related to a sexually 
transmitted disease.  Post-service medical records 
demonstrate continued anxiety related to complaints of 
urethritis, and a diagnosis of somatic delusion of a sexually 
transmitted disease.  As a VA examiner has not yet opined as 
to whether the veteran's current symptoms of anxiety are 
related to his in-service complaints, and such relationship 
is unclear to the Board, the Board finds that an examination 
is in order. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to 
provide additional details concerning 
the mortar or rocket attacks to which 
he was subjected, to include location 
of the attacks and the approximate 
month and year (90-day window) of these 
events.

2.  If the veteran provides sufficient 
information to permit JSRRC to conduct 
meaningful research, the RO should 
forward the veteran's statements 
regarding alleged PTSD stressors, as 
well as copies of his service personnel 
records and any other relevant 
evidence, to JSRRC, and request that 
JSRRC attempt to verify the alleged 
stressors.

3.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether any of the veteran's currently 
diagnosed psychiatric disorders are 
related to his period of active 
service.  The claims folder should be 
reviewed by the examiner in conjunction 
with the examination and the report 
should note that the claim folder was 
reviewed.  The examiner should 
specifically comment as to whether the 
veteran's currently diagnosed somatic 
delusion regarding a sexually 
transmitted disease is related to the 
sexually transmitted infection for 
which he was treated in service.  
Additionally, if the veteran's reported 
stressor is verified by JSRRC, the 
examiner should address whether the 
veteran meets the criteria found is 
DSM-IV for a diagnosis of PTSD and 
whether any PTSD is related to a 
confirmed stressor in service.  The 
examiner should specifically state 
whether each criterion for a diagnosis 
of PTSD pursuant to DSM-IV is met and 
should specify upon what verified in-
service stressor the diagnosis is 
based.

4.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
If the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


